

	

		II

		109th CONGRESS

		1st Session

		S. 993

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to impose an

		  excise tax on amounts received under certain insurance policies in which

		  certain exempt organizations hold an interest.

	

	

		1.Excise tax on certain

			 acquisitions of interests in insurance contracts in which certain exempt

			 organizations hold an interest

			(a)Imposition of

			 tax

				(1)In

			 generalChapter 42 of the Internal Revenue Code of 1986 (relating

			 to excise taxes involving private foundations and certain other tax-exempt

			 organizations) is amended by adding at the end the following new

			 subchapter:

					

						FInsurance

				contracts in which certain exempt organizations hold interests

							

								Sec. 4965. Excise tax on acquisition of

				  interests in insurance contracts in which certain exempt organizations hold an

				  interest.

							

							4965.Excise tax on

				acquisition of interests in insurance contracts in which certain exempt

				organizations hold an interest

								(a)Imposition of

				taxIf there is a taxable acquisition of any interest in an

				applicable insurance contract, there is hereby imposed on the person acquiring

				the interest a tax equal to 100 percent of the acquisition costs of the

				interest.

								(b)Taxable

				acquisitionFor purposes of this section—

									(1)In

				generalThe term taxable acquisition means the

				acquisition of any direct or indirect interest in an applicable insurance

				contract by—

										(A)an applicable

				exempt organization, or

										(B)a person other

				than an applicable exempt organization if such interest in the hands of such

				person is not an interest described in clause (i), (ii), or (iii) of paragraph

				(2)(B).

										(2)Applicable

				insurance contract

										(A)In

				generalThe term applicable insurance contract means

				any life insurance, annuity, or endowment contract with respect to which both

				an applicable exempt organization and a person other than an applicable exempt

				organization have directly or indirectly held an interest in the contract

				(whether or not at the same time).

										(B)ExceptionsSuch

				term shall not include a life insurance, annuity, or endowment contract

				if—

											(i)all persons

				directly or indirectly holding any interest in the contract (other than

				applicable exempt organizations) have an insurable interest in the insured

				under the contract independent of any interest of an applicable exempt

				organization in the contract,

											(ii)the sole

				interest in the contract of each person other than an applicable exempt

				organization is as a named beneficiary, or

											(iii)the sole

				interest in the contract of each person other than an applicable exempt

				organization is—

												(I)as a beneficiary

				of a trust holding an interest in the contract, but only if the person's

				designation as such beneficiary was made without consideration and solely on a

				purely gratuitous basis, or

												(II)as a trustee who

				holds an interest in the contract in a fiduciary capacity solely for the

				benefit of applicable exempt organizations or persons otherwise described in

				clauses (i) and (ii) or subclause (I) of this clause.

												(3)Definition and

				rule relating to acquisition costs

										(A)Acquisition

				costs definedThe term acquisition costs means the

				direct or indirect costs of acquiring an interest in an applicable insurance

				contract. Such term shall include any fees, commissions, charges, or other

				amounts paid in connection with the acquisition, whether or not paid to the

				issuer of the contract.

										(B)Timing of

				paymentsExcept as provided in regulations, if acquisition costs

				of any acquisition are paid or incurred in more than 1 calendar year, the tax

				imposed by subsection (a) with respect to the acquisition shall be imposed each

				time the costs are so paid or incurred.

										(4)Rules relating

				to interests

										(A)In

				generalAn interest in the contract includes any right with

				respect to the contract, whether as an owner, beneficiary, or otherwise.

										(B)Indirect

				interestAn indirect interest in a contract includes an interest

				in an entity which directly or indirectly holds an interest in the

				contract.

										(C)Exchanged

				contractsIn the case of an exchange of an applicable insurance

				contract on which no gain or loss is recognized under section 1035, any

				interest in any of the contracts involved in the exchange shall be treated as

				an interest in all such contracts.

										(5)Increase in

				interestIf a person increases an interest in an applicable

				insurance contract, the increase shall be treated as a separate acquisition for

				purposes of this section.

									(6)Prior

				acquisitionsExcept as provided in regulations, if a person

				acquires an interest in a contract before the contract is treated as an

				applicable insurance contract, the acquisition shall be treated as a taxable

				acquisition of an interest in an applicable insurance contract as of the date

				the contract becomes an applicable insurance contract.

									(c)Applicable

				exempt organizationFor purposes of this section, the term

				applicable exempt organization means—

									(1)an organization

				described in section 170(c),

									(2)an organization

				described in section 168(h)(2)(A)(iv), or

									(3)an organization

				not described in paragraph (1) or (2) which is described in section 2055(a) or

				section 2522(a).

									(d)Tax not treated

				as investment in the contractFor purposes of section 72, the tax

				imposed by this section shall not be included in investment in the

				contract.

								(e)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary to carry out the

				provisions of this section. Such regulations may include regulations

				which—

									(1)exempt certain

				contracts from treatment as applicable insurance contracts based on specific

				factors, including whether the transaction is at arms length, the relative

				economic benefits to applicable exempt organizations as compared to other

				persons, and the likelihood of abuse,

									(2)provide, for

				purposes of subsection (b)(6), appropriate rules for the application of this

				section in any case where an interest is acquired before a contract becomes an

				applicable insurance contract,

									(3)prevent, in cases

				the Secretary determines appropriate, the imposition of more than one tax under

				this section if the same interest is acquired more than once, and

									(4)are designed to

				prevent avoidance of the purposes of this section, including through the use of

				intermediaries.

									.

				(2)Conforming

			 amendmentThe table of subchapters for chapter 42 of such Code is

			 amended by adding at the end the following new item:

					

						

							Subchapter F. Insurance contracts in which

				certain exempt organizations hold

				interests.

						

						.

				(b)Reporting

			 requirements

				(1)In

			 generalSubpart B of part III of subchapter A of chapter 61 of

			 the Internal Revenue Code of 1986 (relating to information concerning

			 transactions with other persons) is amended by adding at the end the following

			 new section:

					

						6050U.Returns

				relating to applicable insurance contracts in which certain exempt

				organizations hold interests

							(a)Requirements of

				reporting

								(1)Exempt

				organizationsEach—

									(A)applicable exempt

				organization which acquires (within the meaning of section 4965) an interest in

				any applicable insurance contract, and

									(B)other person

				which so acquires such an interest which, in the hands of such person, is

				taxable under section 4965,

									shall make

				the return described in subsection (c).(2)TransfersIf

				a person (including an applicable exempt organization) acquires an interest in

				an applicable insurance contract in an acquisition which is taxable under

				section 4965 and then transfers such interest to 1 or more other persons, each

				person acquiring all or a portion of such interest shall make the return

				described in subsection (c).

								(b)Time for making

				returnAny organization or person required to make a return under

				subsection (a) shall file such return at such time as may be established by the

				Secretary with respect to—

								(1)in the case of an

				organization described in subsection (a)(1), the calendar year in which the

				acquisition occurs, any calendar year in which acquisition costs are paid or

				incurred, and any other calendar years specified by the Secretary, and

								(2)in the case of a

				person described in subsection (a)(2), the calendar year in which the transfer

				occurs.

								(c)Form and manner

				of returnsA return is described in this subsection if such

				return—

								(1)is in such form

				as the Secretary prescribes,

								(2)in the case

				of—

									(A)a return required

				under subsection (a)(1)(A), contains the name, address, and taxpayer

				identification number of the applicable exempt organization, the issuer of the

				applicable insurance contract, and any person acquiring an interest in the

				contract which may be taxable under section 4965,

									(B)a return required

				under subsection (a)(1)(B), contains the name, address, and taxpayer

				identification number of the person acquiring an interest in the applicable

				insurance contract which is taxable under section 4965, any applicable exempt

				organization holding an interest in the contract, and the issuer of the

				contract, and

									(C)a return required

				under subsection (a)(2), contains the name, address, and taxpayer

				identification number of the transferor and transferee, and

									(3)contains such

				other information as the Secretary may prescribe.

								(d)Statements To

				be furnished to persons with respect to whom information is

				requiredEvery person required to make a return under subsection

				(a) shall furnish to each person whose taxpayer identification information is

				required to be included in such return under subsection (c) a written statement

				showing—

								(1)the name and

				address of the person required to make such return and the telephone number of

				the information contact for such person, and

								(2)the taxpayer

				identity and other information required to be shown on the return with respect

				to such person.

								The

				written statement required under the preceding sentence shall be furnished on

				or before the date specified by the Secretary.(e)DefinitionsFor

				purposes of this section, any term used in this section which is also used in

				section 4965 shall have the meaning given such term by section

				4965.

							.

				(2)Penalties

					(A)In

			 generalSection 6724(d) of such Code is amended—

						(i)in

			 paragraph (1)(B), by redesignating clauses (xiii) through (xviii) as clauses

			 (xiv) through (xix) and by inserting after clause (xii) the following new

			 clause:

							

								(xiii)section 6050U

				(relating to returns relating to applicable insurance contracts in which

				certain exempt organizations hold

				interests),

								,

				and

						(ii)in

			 paragraph (3), by striking and at the end of subparagraph (C),

			 by striking the period at the end of subparagraph (D) and inserting ,

			 and, and by adding at the end the following new subparagraph:

							

								(E)the statement

				required by subsection (d) of section 6050U (relating to returns relating to

				applicable insurance contracts in which certain exempt organizations hold

				interests).

								.

						(B)Intentional

			 disregardSection 6721(e)(2) of such Code is amended by striking

			 or at the end of subparagraph (B), by striking

			 and at the end of subparagraph (C) and inserting

			 or, and by adding at the end the following new

			 subparagraph:

						

							(D)in the case of a

				return required to be filed under section 6050U, the amount of tax imposed

				under section 4965 which has not been paid with respect to items required to be

				included on the return,

				and

							.

					(3)Conforming

			 amendmentThe table of sections for subpart B of part III of

			 subchapter A of chapter 61 of such Code is amended by adding at the end the

			 following new item:

					

						

							Sec. 6050U. Returns relating to applicable

				insurance contracts in which certain exempt organizations hold

				interests.

						

						.

				(c)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to

			 contracts issued after May 3, 2005.

				(2)Reporting of

			 existing contractsIn the case of any life insurance, annuity, or

			 endowment contract—

					(A)which was issued

			 on or before May 3, 2005,

					(B)with respect to

			 which an applicable exempt organization (as defined in section 4965 of the

			 Internal Revenue Code of 1986, as added by this section) holds an interest on

			 May 3, 2005, and

					(C)which would be

			 treated as an applicable insurance contract (as so defined) if issued after May

			 3, 2005,

					such organization shall, not later

			 than the date which is 1 year after the date of the enactment of this Act,

			 report to the Secretary of the Treasury with respect to such contract. Such

			 report shall be in such form and manner, and contain such information, as the

			 Secretary may prescribe. The Secretary shall submit such reports, along with

			 any recommendations for legislation as the Secretary considers appropriate, to

			 the Committee on Ways and Means of the House of Representatives and to the

			 Committee on Finance of the Senate within 6 months of the date such reports are

			 required to be filed.

